Title: From Alexander Hamilton to Peter Anspach, 20 December 1790
From: Hamilton, Alexander
To: Anspach, Peter


Treasury Department Dec. 20. 1790.
Sir
I learn from your letter of the 7th. instant that you are willing to undertake the business proposed to you in mine of the 2d. instant. You will therefore consider yourself appointed as a Clerk in the Auditor’s Office from the day when you shall notify me that you have commenced the business. I wish therefore that you should without delay give public notice that all persons concerned may render their certificates, or other vouchers of their claim to you for the purpose of having them examined and stated to the Auditor in the manner directed. You will take care not to give any receipts that can strengthen the pretensions of the holders or give rise to any new ones, and therefore you will be guarded as to those receipts being in such form as to be passed off by persons, who may receive them, as a species of public obligation, for they can in no wise be deemed more than proofs of the deposit of the original vouchers for the purpose of settlement.
I rely upon your giving all such dispatch in this business as you may find practicable.
I am, Sir, Your obedient servant
A Hamilton
Mr. Peter Anspach.
